Citation Nr: 1506528	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement for service connection for the cause of the Veteran's death, to include as due to Agent Orange (herbicide) and other chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to December 1970.  The Veteran died in August 2011, and the appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The jurisdiction of the case rests with the RO in New Orleans, Louisiana. 

The appellant later testified before the undersigned in February 2014.  A transcript of the appellant's testimony is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The record reflects that the Veteran died in August 2011.  The immediate cause of death is listed on the death certificate as leukemia, with no other causes listed.  He was first diagnosed with leukemia in August 2011, about 41 years after separation from active service.  The Veteran was not service connected for leukemia.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The appellant has advanced several theories as to the cause of the Veteran's death and its etiologies.  The appellant argues that, although the immediate cause of the Veteran's death was leukemia, the Veteran's PTSD and physical service-connected disabilities acted in concert with the leukemia to hasten his death, and/or lent assistance to the production of death.  In essence, the appellant argues that the Veteran was so weakened by his service-connected disabilities that his ability to fight off the leukemia was significantly reduced.  

The appellant also alleges that the Veteran's in-service exposure to Agent Orange and benzene caused his leukemia, and/or contributed to its aggressive nature.  In her March 2014 statement in support of her appeal, the appellant stated that the Veteran's in-service "exposure to Agent Orange included benzene and related organic chemicals."  The appellant also quoted letters from Dr. R. M. and Dr. J. K. to then-VA Secretary Shinseki.  Both May 2010 letters stated that exposure to Agent Orange can lead to bone malignancies such as leukemia.  The appellant also quoted letters from other doctors, and abstracts of scientific papers/studies.  

Two VA examiners reviewed the Veteran's claims file in April 2013.  The April 26, 2013 examiner opined that the Veteran's PTSD and physical service-connected disabilities did not cause his leukemia, as PTSD, depression, stress, body trauma (fragment wounds/muscle damage), excised ribs, and amputations have not been shown, in medical literature, to cause leukemia.  The April 27, 2013, examiner opined that it was less likely as not that the Veteran's service-connected PTSD, to include treatment thereof, caused or substantially contributed to, the Veteran's death.  

Unfortunately, the Board finds that the April 2013 examiners' opinions are inadequate and need clarification.  While both examiners opined that the Veteran's service-connected disabilities did not cause the Veteran's leukemia directly, neither examiner opined on whether the disabling effects of the Veteran's disabilities acted to lend assistance to the leukemia and hasten the Veteran's death by making him more susceptible either to leukemia or to dying from leukemia.  Thus, on remand, a clarifying addendum opinion should be obtained from one of the April 2013 VA examiners.  If the April 2013 VA examiners are unavailable, then the Veteran's claims file must be reviewed by another appropriate examiner and a medical opinion must be provided. 

Here, the Board notes that a Veteran who served in Vietnam during the Vietnam era is presumed to have been exposed to herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  As the Veteran served in-country during the Vietnam era, exposure to herbicide is conceded in present case.  

If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e) will be considered service connected even though there is no record of such disease in service.  Leukemia is not among the listed disabilities attributable to herbicide exposure.  Therefore, to the extent that the Veteran may have been exposed to herbicides, leukemia is not presumed to have resulted from that exposure.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   Therefore, on the basis of the appellant's February 2014 hearing testimony, the VA examiner should provide an opinion on whether the Veteran's leukemia was directly caused by his exposure to Agent Orange (herbicide) or benzene, or is in any other way related to the Veteran's active service.  
 
Accordingly, the case is REMANDED for the following action:

1. Forward the file to one of the April 2013 VA examiners for an addendum/supplemental opinion.  Should they not be available, the opinion should be obtained from another physician with the appropriate expertise.  The examiner should provide the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that any service-related disability/pathology caused general impairment of the Veteran's health such that he was materially less capable of resisting the effects of leukemia, which was the primary cause of his death?

b) Was the cause of the Veteran's death (leukemia) at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of his active duty service, to include his presumed in-service exposure to Agent Orange and/or exposure to benzene?  In rendering this opinion, the examiner must consider the appellant's contentions in her March 2014 letter to VA, and the abstracts of papers/studies from which she has quoted, and the statements of the doctors whom she has quoted.  (Copies of all the letters are attached to the appellant's March 2014 statement.)

c) The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide the required opinion, the physician should explain why.

2. Then, readjudicate the issue on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case, provide the appellant and her representative the requisite time period to respond, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





